 
Exhibit 10.16
 
Unofficial Summary Translation


Institute of Microbiology, Chinese Academy of Sciences
Laiyang Jiangbo Pharmaceutical Co. Ltd
Pharmaceutical Industrialization Joint Base Agreement


Party A: Institute of Microbiology, Chinese Academy of Sciences (IMCAS)
Party B: Laiyang Jiangbo Pharmaceutical Co, .Ltd.


Under the background of National "Eleventh Five-Year Plan" program, IMCAS
actively promotes the industrialization of scientific research to utilize its
own advantages adequately and implements the policy of IMCAS and the knowledge
innovation project. With the foundation of continuous improved yearly production
value and revenues, Laiyang Jiangbo Pharmaceutical Co. Ltd. focuses on
strengthening the basic research of biomedical industrial in order to achieve a
new level. Therefore, both parties reached the agreement to form the “Joint base
of industrialization, Institute of Microbiology, Chinese Academy of
Sciences-Laiyang Jiangbo Pharmaceutical Co. Ltd” with the formation of good
cooperative research system in order to promote the further development of bio-
pharmaceutical industry with the approach of joining enterprise and institute.
This agreement is signed for the implementation of this cooperation.


A.
Name of the Joint base of industrialization

Joint base of industrialization, Institute of Microbiology, Chinese Academy of
Sciences – Laiyang Jiangbo Pharmaceutical Co, Ltd


B.
Operation model of the Joint base of industrialization

1.
Joint base of industrialization will be licensed and operated at Party B.

2.
Party A and Party B should both assign a representative to take responsibility
for the work of joint base of industrialization. Both of Party A and Party B can
recruit related employees in accordance with requirement.

3.
The joint base should hold at least one working conference or academic exchange
every year and both parties’ research and managerial personnel should
participate the conference or academic exchange.



C.
Responsibilities of both Party

1.
Party A.

a.
Give Party B the priority to get the transferable technological achievements.

b.
Cultivate post-doctoral or master and doctoral students and training related
technical staff for Party B. Related expenses will be negotiated by both
parties.

c.
Within the scientific research scope of IMCAS, Party A will solve the problems
encountered in Party B’s production process for Party B; specific issues will be
resolved by other agreements between the two parties.

 

--------------------------------------------------------------------------------


 
d.
Both parties should apply for national and local projects (such as 863 projects
etc). Party A shall provide party B technical support.



2. 
Party B.

a. Provide party A related industrial technological achievements transformation
platform.
b. Provide RMB 6,000,000 per year operating expenses for the Joint base of
industrialization.
c. Bear enterprise related responsibilities during the application process of
national and local projects.


D.
Cooperation period

The agreement is for five years (November 2006 till November 2010). Both parties
will renegotiate the terms after the contract expires.


E.
Others

 
1.
Matters not mentioned herein and other possible disputes occurred during the
operation process of the cooperative library shall be decided through mutual
negotiations.

 
2.
This agreement shall be validated with the representatives from both
parties’ signatures and seals. This agreement has four copies, two copies for
both sides with same legal effect.



Party A (Representative): (Seal)   
Institute of Microbiology, Chinese Academy of Sciences
November 12, 2007
 
Party B (Representative): (Seal)
Laiyang Jiangbo Pharmaceutical Co. Ltd.
November 12, 2007

 
 

--------------------------------------------------------------------------------

 